Case 19-61608-grs           Doc 750      Filed 07/14/20 Entered 07/14/20 10:56:58                      Desc Main
                                         Document     Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     LONDON DIVISION


In re:                                                    )                Case No. 19-61608
                                                          )
Americore Holdings, LLC, et al.2                          )                Jointly administered
                                                          )
                          Debtors.                        )                Chapter 11
                                                          )

     ORDER GRANTING CHAPTER 11 TRUSTEE’S MOTION FOR ENTRY OF AN
     ORDER SHORTENING THE NOTICE PERIOD FOR TRUSTEE’S AMENDED
      MOTION FOR ENTRY OF AN ORDER: (A) AUTHORIZING THE SALE OF
       SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS (ST. ALEXIUS) IN
      ACCORDANCE WITH APPROVED BID PROCEDURES, AS MODIFIED; (B)
      AUTHORIZING THE ASSUMPTION AND ASSIGNMENT OF EXECUTORY
     CONTRACTS AND UNEXPIRED LEASES IN ACCORDANCE WITH THE BID
            PROCEDURES; AND (C) GRANTING RELATED RELIEF

         Upon consideration of the motion (the “Motion”) filed by the Debtors, by and through

Carol L. Fox, the Chapter 11 Trustee (“Ms. Fox” or “Trustee”), and pursuant to Federal Rule of

Bankruptcy Procedure 9006(c) (“Bankruptcy Rules”) and Local Rules 2002-1(b) and 9014-1(c) of

the United States Bankruptcy Court for the Eastern District of Kentucky (“Local Rules”), seeking

an order shortening the notice period associated with the motion Trustee’s motion to sell certain

assets of the Debtors (the “Amended Sale Motion”) and upon consideration of the circumstances

and the record in this case; and the Court having jurisdiction to consider the Motion and the relief

requested therein in accordance with 28 U.S.C. § 1334; and consideration of the Motion and the

relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b); and venue being



2
  The Debtors in these Chapter 11 cases are (with the last four digits of their federal tax identification numbers in
parentheses): Americore Holdings, LLC (0115); Americore Health, LLC (6554); Americore Health Enterprises, LLC
(3887); Ellwood Medical Center, LLC (1900); Ellwood Medical Center Real Estate, LLC (8799); Ellwood Medical
Center Operations, LLC (5283); Pineville Medical Center, LLC (9435); Izard County Medical Center, LLC(3388);
Success Healthcare 2, LLC (8861); St. Alexius Properties, LLC (4610); and St. Alexius Hospital Corporation #1
(2766).



                                                         5
4841-7078-5986.1
      Case 19-61608-grs              Doc 750      Filed 07/14/20 Entered 07/14/20 10:56:58                         Desc Main
                                                  Document     Page 2 of 2


                proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that the relief

                requested in the Motion is in the best interests of the Debtors’ estates, their creditors and other

                parties in interest; and the Trustee having provided adequate and appropriate notice of the Motion

                under the circumstances; and after due deliberation and good and sufficient cause appearing

                therefor;

                        IT IS ORDERED THAT:

                        1.         The Motion is GRANTED as provided herein.

                        2.         The 21-day notice period for the Amended Sale Motion is shortened as requested

                in the Motion. The Amended Sale Motion will be heard on July 29, 2020 at 9:00am eastern together

                with the other matters on for hearing in the Debtors’ cases.

                        3.         The Court shall retain jurisdiction to hear and determine all matters arising from

                the implementation of this Order.

                Order Tendered by:

                /s/ Elizabeth Green
                Elizabeth A. Green, Esq.
                Florida Bar No, 0600547
                egreen@bakerlaw.com
                Jimmy D. Parrish
                Florida Bar No. 526401
                jparrish@bakerlaw.com
                Tiffany Payne Geyer
                tpaynegeyer@bakerlaw.com
                Florida Bar No. 421448
                BAKER & HOSTETLER LLP
                SunTrust Center, Suite 2300
                Post Office Box 112
                Orlando, Florida 32802-0112
                Telephone: 407-649-4000
                Facsimile: 407-841-0168
                Attorneys for the Chapter 11 Trustee




                                                                   6
                4841-7078-5986.1

___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                       Signed By:
                                                                       Gregory R. Schaaf
                                                                       Bankruptcy Judge
                                                                       Dated: Tuesday, July 14, 2020
                                                                       (grs)
